Title: General Orders, 6 May 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Sunday May 6th 1781
                            Parole
                            Countersigns.
                        
                        John Powel soldier in the New Hampshire line who was tried by a General Court martial the 27th of April and
                            sentenced to suffer death which Sentence was approved and published in Orders the 30th of April is ordered to be executed
                            on friday next the 11th instant.
                    